—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered May 8, 2000, which, in an action for personal injuries allegedly sustained as a result of inadequate building security, granted defendants’ motions for summary judgment dismissing the complaint, and denied plaintiff’s cross motion for a default judgment, unanimously affirmed, without costs.
The complaint, which alleges that unknown persons performed laser surgery on plaintiff as she slept in defendants’ premises, wás properly dismissed because the attacks were never revealed to defendants and were otherwise unforeseeable (see, Mason v U.E.S.S. Leasing Corp., 96 NY2d 875, 878). Plaintiff’s cross motion for a default judgment was properly denied since the record contains no indication that defendants’ *244attorneys failed to make a scheduled court appearance. Concur—Williams, P.J., Saxe, Buckley, Rosenberger and Lerner, JJ.